 In the MatterofINTER-STATE IRON COMPANYandUNITED STEEL:WORKERS OF AMERICA,C. I.O.Case No. R-5577.-Decided Jiyly 8, 1943Mr. Grover E. LeVeque,of Virginia, Minn., for the Company.Mr. Adron Coldiron,of Hibbing, Minn., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the United Steelworkers of America,affiliated with the C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Inter-State Iron Company, Virginia, Minnesota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clarence A.Meter, Trial Examiner.Said hearing was held at Virginia, Minne-sota, on June 22, 1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses,, and to introduce evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case,. the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Inter-State Iron Company, a Minnesota corporation and a sub-sidiary of Jones and Laughlin Steel Corporation, with its principaloffice and place of business at Virginia, Minnesota, is engaged in thebusiness of mining and distributing iron ore.The Company operatesmines at various points in Minnesota; the Columbia Mine at Virginia,Minnesota, is the only one involved herein.During 1943, the Company51 N. L.R. B., No. 31.144 INTER-STATE IRON COMPANY145purchased raw materials, valued at approximately $80,000, for use atthe' mine in question, 90 percent of which was shipped from placesoutside the State of Minnesota.The Columbia Mine has been in theprocess of development and no ore has actually been mined, but theCompany anticipates that approximately 100,000 tons of ore will bemined before the close of the present year.Approximately 100 percentof the anticipated ore to be mined will be shipped to points outside ofthe State of Minnesota.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union on May 16, 1943, notified theCompany by letter that it represented a majority of the Company'sproduction and maintenance employees at the Columbia Mine, andrequested recognition as exclusive bargaining agent.The Companynotified the Union that it would not recognize the Union unless anduntil it was certified by the Board.A statement prepared by the Regional Director, introduced in evi-dence, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees of the Inter-State IronCompany at its Columbia Mine, excluding foremen, assistant foreman(who are not working foremen), watchmen, clerical and salariedemployees, and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-1The Regional Director's statement,supplemented by a statement of the Trial Examiner,shows that the Union submitted 57 membership cards, all of which bear apparently genuinesignatures, and 52 of which bear names of persons whose names are listed on the Company'spay roll of May 27,,1943 ; there are 60 employees in the appropriate unitAll the cardsare dated In 1943 with the exception of 2 cards,which are undated. 146DECDSQONS OF NI PLONAL LABOR REQJATIONS BOARDpriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining' with Inter-State IronCompany, Virginia, Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or not theydesire to be represented by United Steelworkers of American, affiliatedwith the C. I. 0., for the purposes of collective bargaining.